Citation Nr: 1416146	
Decision Date: 04/11/14    Archive Date: 04/24/14	

DOCKET NO.  09-35 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) for the residuals of radiation therapy for rectal cancer, to include kidney failure/small bowel obstruction, as well as pain and discomfort, claimed as due to negligence on the part of treating VA medical personnel.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

For reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

The Veteran in this case seeks compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the residuals of radiation therapy for rectal cancer.  In pertinent part, it is contended that, due to the use of "too much radiation" in the treatment of the Veteran's rectal cancer, the Veteran has sustained permanent additional residual disability, to include kidney failure and/or small bowel obstruction, as well as continuing "pain and discomfort."  

At the outset, the Board notes that, at the time of the filing of a prior claim for service connection in May 2008, the Veteran indicated that he was "suffering from cancer in several parts of his body," and that due to the length of time it took the VA to treat his problem, his "kidneys shut down."  In that regard, in a rating decision of October 2008, the RO denied entitlement to service connection for unspecified cancers, as well as chronic kidney disease.  Significantly, the Veteran voiced no disagreement with that denial of benefits.  

In December 2008, there was received the Veteran's claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151.  At that time, the Veteran indicated that, during his treatment at the VA Medical Center in Philadelphia, Pennsylvania, he was administered "too much radiation" with the result that he was now suffering a "great amount of pain and a lot of discomfort."  

The Board notes that, at the time of a VA medical examination in February 2010, the examiner noted that the Veteran was "emphatic" that he was not claiming that he was currently suffering from any residual cancer.  In fact, the Veteran had no known residual cancer.  Rather, his rectal carcinoma had been cured with a combination of surgery, radiation therapy, and subsequent chemotherapy.  

Based on the aforementioned, the Board has recharacterized the issue on appeal to exclude "cancer in several parts of the body," a residual previously included as part of the Veteran's claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151.  

In that regard, the Board notes that, in January 1992, the Veteran was hospitalized at a VA medical facility where he underwent abdominal perineal resection for rectal carcinoma.  

During the course of VA outpatient treatment in August 2009, there was noted a history of rectal cancer since 1991.  Additionally noted was a history of left "PCN" in 1992, with an atrophic, nonfunctioning left kidney, and radiation cystitis, status post a right JJ stent in August 2008, which was revised in December of that same year.  Finally, the Veteran was described as status post "PCN" on April 8, 2009, for rising creatinine and right-sided obstruction.

On subsequent VA outpatient treatment the following month, there was once again noted a history of rectal carcinoma.  Further noted was that the Veteran had received adjuvant chemotherapy/radiation, with a protracted course of multiple partial small bowel obstructions which were managed conservatively.  Ultimately, the Veteran reportedly experienced fulminant bowel obstruction in 2004 requiring cecectomy/colostomy.  Finally, the Veteran was described as hepatitis C positive, with an atrophic left kidney (from chronic obstruction) and right-sided obstruction which had previously been managed by JJ stent.  

During the course of subsequent VA outpatient treatment in May 2011, there was once again noted a history of rectal cancer in 1992, with an atrophic left kidney (thought to be damaged by cancer treatment) and a right-sided nephrostomy as the result of a ureteral stricture.

At the time of a VA medical examination in February 2010, it was noted that the Veteran had undergone treatment with surgery followed by radiation treatment for rectal adenocarcinoma.  Further noted was that the Veteran had subsequently undergone additional surgical procedures, including a cecectomy because of intestinal obstruction.  According to the examiner, the Veteran was hospitalized due to a left distal ureter stenosis complicated by hydronephrosis requiring percutaneous nephrostomy.  Reportedly, the Veteran was found to have stenosis of the left distal ureter, for which he underwent dilation, with placement of a stent.  The Veteran subsequently developed a right ureteral obstruction requiring a right percutaneous nephrostomy tube in 2009.  According to the examiner, the Veteran exhibited complications which were, in his medical opinion, just as likely as not related to his radiation therapy, which was a treatment known to produce increased fibrosis and scarring.  However, the question that remained to be answered was whether there was any evidence based on the Veteran's documented treatment that he may have received inappropriate radiation which led to the complications of ureteral obstruction and the need for cecotomy from intestinal obstruction.  Significantly, the examiner felt strongly that, as a primary care internal medicine specialist, the answer to this question was beyond his medical expertise, and should be answered specifically by a radiation therapist.

The Board observes that, at the time of a subsequent VA medical examination in May 2011, the Veteran received a diagnosis of bilateral distal ureteral obstructions, the etiology of which was "unclear."  According to the examiner, it was possible that this pathology was related to surgery with involvement of the lower retroperitoneam resulting in slowly closing ureters or related to radiation therapy, which could cause scarring, and, again, ureteral obstructions.  Under the circumstances, the examiner indicated that he would obtain Compensation and Pension evaluations both from a "surgical" standpoint and a radiation oncology standpoint in order to determine the possible etiology of the Veteran's obstructions.  

The Board notes that, in August 2011, a VA physician who was the Acting Director of the Department of Radiation Oncology at the Philadelphia, Pennsylvania, VA Medical Center indicated that she had reviewed the Veteran's radiation oncology treatment record, and saw no evidence of carelessness, negligence, lack of proper skill, or error in judgment on the part of treating VA medical personnel.  However, no rationale was provided for that opinion.  Moreover, based on a full review of the pertinent evidence of record, it does not appear that the "surgical consultation" referenced at the time of the prior VA examination in May 2011 has, in fact, been obtained.  Additionally, there is no opinion as to whether there may be additional disability as a result of an event not reasonably foreseeable.  Under the circumstances, further development of the evidence will be undertaken prior to a final adjudication of the Veteran's claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151.

Accordingly, and in light of the aforementioned, the case is REMANDED to the AMC/RO for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to November 2011, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to the effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran should then be afforded a VA urologic examination in order to more accurately determine whether any residuals of his January 1992 cancer surgery and subsequent radiation/chemotherapy fall within the purview of 38 U.S.C.A. § 1151.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the urologic examination, the examining urologist should offer an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the Veteran incurred chronic additional disability as the result of his January 1992 surgery and subsequent radiation/chemotherapy.  Should it be determined that the Veteran did, in fact, incur such "additional disability," an additional opinion is requested as to whether that additional disability was at least as likely as not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of treating VA medical personnel.  Finally, should it be determined that the Veteran did, in fact, incur such "additional disability," but that such disability was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel, an additional opinion is requested as to whether such disability was at least as likely as not the result of an event that was not "reasonably foreseeable."  

3.  The Veteran's entire claims folder should then be furnished to the same VA radiation oncologist who provided the August 2011 opinion.  Should that examiner prove unavailable, the Veteran's entire claims folder should be furnished to another VA radiation oncologist.  Following review of the Veteran's entire claims folder, the examiner should offer an addendum opinion as to whether it is at least as likely as not (50 percent probability or higher) that the Veteran incurred chronic additional disability as the result of his January 1992 surgery and subsequent radiation/chemotherapy.  Once again, should it be determined that the Veteran did, in fact, incur such additional disability, the examiner should provide an opinion regarding whether it is at least as likely as not the case that such "additional disability" was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel.  Finally, should it be determined that the Veteran did, in fact, incur such "additional disability," but that such disability was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel, an additional opinion is requested as to whether that disability was at least as likely as not the result of an event not "reasonably foreseeable."  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiners must specify in their reports that the claims file, as well as the Veteran's Virtual VA (including Capri records) and Veterans Benefits Management System electronic records (which currently contain no records) have been reviewed.  

4.  The AMC/RO should then review the aforementioned reports to ensure that they are in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the reports are deficient in any manner, the AMC/RO must implement corrective procedures.

5.  The AMC/RO should then readjudicate the Veteran's claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of radiation therapy for rectal cancer, to include kidney failure/small bowel obstruction, as well as "pain and discomfort."  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with an additional Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claim for benefits since December 2011.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



